  Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 1 of 19




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


HEATHER U.,

                      Plaintiff,
           v.                                      Civil Action No.
                                                   3:19-CV-1320 (DEP)

ANDREW SAUL, Commissioner of
Social Security,

                      Defendant.


APPEARANCES:                               OF COUNSEL:

FOR PLAINTIFF:

LACHMAN, GORTON LAW FIRM                   PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, NY 13761-0089

FOR DEFENDANT:

SOCIAL SECURITY ADMINISTRATION             MICHAEL L. HENRY, ESQ.
Office of General Counsel
J.F.K. Federal Building
Room 625
Boston, Massachusetts 02203

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE
    Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 2 of 19




                                      ORDER

       Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security (“Commissioner”), pursuant to 42 U.S.C.

'' 405(g), 1383(c)(3), are cross-motions for judgment on the pleadings. 1

Oral argument was conducted in connection with those motions on March

3, 2021, during a telephone conference, held on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

did not result from the application of proper legal principles and is not

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

       After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby


1
        This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.



                                           2
  Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 3 of 19




ORDERED, as follows:

      1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is directed to enter judgment, based upon this

determination, remanding the matter to the Commissioner pursuant to

sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated: March 10, 2021
       Syracuse, New York




                                       3
Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 4 of 19



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
HEATHER U.,
                                   Plaintiff,

-v-                                    3:19-CV-1320

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE DAVID E. PEEBLES
                       March 3, 2021
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LACHMAN & GORTON LAW OFFICE
      P.O. Box 89
      1500 East Main Street
      Endicott, New York 13761
      BY: PETER A. GORTON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      625 JFK Building
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: MICHAEL L. HENRY, ESQ.




       Hannah F. Cavanaugh, RPR, CRR, CSR, ACR, RCR
           Official United States Court Reporter
                  100 South Clinton Street
               Syracuse, New York 13261-7367
                       (315) 234-8545
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 5 of 19

                          HEATHER U. v. SOCIAL SECURITY                        2


 1                 (The Court and all parties present by telephone.

 2    Time noted:    11:21 a.m.)

 3                 THE COURT:   Let me begin by thanking both counsel for

 4    excellent and spirited presentations.         This is an interesting

 5    case both factually and because of the legal issue presented

 6    concerning the standard that the Court must apply in this

 7    circumstance.

 8                 Plaintiff has commenced this proceeding pursuant to

 9    42, United States Code, Sections 405(g) and 1383(c)(3) to

10    challenge an adverse determination by the Commissioner of Social

11    Security finding that she was not disabled at the relevant times

12    and therefore ineligible for the benefits for which she applied.

13                 The background is as follows:       Plaintiff was born in

14    January of 1982.     She is currently 39 years old.       Plaintiff

15    stands between 5'1" and 5'2" in height and has weighed at

16    various times as little as 270 pounds and as much as 346 pounds,

17    the latter recorded on November 21, 2018.         The plaintiff has

18    three children.     Two children -- two of her children reside with

19    their father.     Plaintiff lives in a two-story house in the

20    Binghamton, New York area with her mother and her son who in

21    March, by my calculation, will turn 20 years old.

22                 Plaintiff has a GED and, while in high school,

23    attended regular classes.       She attended school through the 10th

24    grade.    Plaintiff has a driver's license and drives, but has no

25    vehicle.    Plaintiff's stopped working in March of 2007 according


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 6 of 19

                          HEATHER U. v. SOCIAL SECURITY                        3


 1    to the Administrative Transcript -- including at 206, 257, and

 2    828 of the Administrative Transcript.         She was fired from her

 3    certified nursing assistant or aide job, CNA, due to absences.

 4    She has also worked in the past as a temporary employee, a

 5    daycare teaching assistant, a bus monitor, a factory assembler,

 6    a retail cashier, and a fast food cashier.

 7                 In March of 2007 after she lost her job, she was

 8    involved in a motor vehicle accident causing injury to her head,

 9    ribs, and knees.     Plaintiff was transported to an emergency room

10    for treatment and, according to the records, lost consciousness

11    at some point following the accident.         That appears at page 289

12    of the Administrative Transcript.

13                 There are also indications in the Administrative

14    Transcript that plaintiff has had several falls over time,

15    including in May of 2013, that's at 373; February of 2015,

16    that's at 1931; December of 2015, that's at 639; and February of

17    2016, 779 and 932.

18                 Physically, plaintiff suffers from lower back pain,

19    which has been characterized as degenerative disc disease or

20    DDD; cervical pain, which has also been described as DDD; left

21    knee pain, which has been described as degenerative joint

22    disease; morbid obesity; obstructive sleep apnea; diabetes; a

23    thyroid condition; asthma; headaches; and vertigo.

24                 There have been several MRIs, or magnetic resonance

25    imaging testing, over time.       On June 16, 2009, at page 461,


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 7 of 19

                          HEATHER U. v. SOCIAL SECURITY                       4


 1    there was a lumbar MRI which showed lower lumbar facet

 2    arthropathy, no significant disc bulge or compromise of the

 3    neuro foramina at any level.       There was a lumbar X-ray on

 4    February 27, 2012, that's at page 371, that showed mild L5-S1

 5    neural foraminal narrowing probably due to facet joint

 6    hypertrophy.     If concern for disc herniation or nerve root

 7    impingement, MRI may be helpful for further evaluation.         There

 8    was a lumbar MRI performed on July 27, 2012.          That's at 442.

 9    That was listed as unremarkable with no interval change.         MRI

10    testing on June 18, 2013, the result appears at 439 and 440, the

11    impression is listed as mild diffuse congenital lumbar spinal

12    canal stenosis with very limited lower lumbar discogenic and

13    facet degenerative changes and with mild right L5-S1 foraminal

14    narrowing and mild asymmetric to the right diffuse disc bulge

15    with no lumbar nerve root impingement identified.          The lumbar

16    MRI testing on August 16th -- August 31, 2016, the result

17    appears at 1017 to 1018 of the Administrative Transcript, and

18    the result is listed as unremarkable lumbar spine MRI exam, no

19    interval changes.

20                 There was lumbar MRI testing performed on June 20,

21    2017, that's at 1667 and 1668, the result being mild congential

22    central canal stenosis, no evidence of acute abnormality.

23    Lumbar MRI testing on June 5, 2018, was performed, the result

24    appears at 1727, and indicates no significant degenerative disc

25    disease, epidural lipomatosis extending from approximately


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 8 of 19

                          HEATHER U. v. SOCIAL SECURITY                         5


 1    mid-L5 level inferiorly resulting in compression of the thecal

 2    sac and cauda equina at the L5-S1 level, and partial

 3    straightening of the usual lumbar lordosis can be positional or

 4    secondary to pain/muscle spasm.        Cervical MRI testing was also

 5    performed in November of 2016, the result appears at 1011 and

 6    1012, and the indication there is a slight increase in mild

 7    osteoarthritis with a small left lateral spondylotic ridge at

 8    C5-C6, adenoidal hypertrophy, and post-surgical changes in the

 9    posterior neck soft tissues.

10                 The plaintiff has undergone several injections,

11    including October 21, 2013, that's at 523; November 18, 2013,

12    that's 528; January 28, 2014, at 534; September 19, 2014, that's

13    at 709 to 710; December 22, 2016, that's 705; and March 31,

14    2014, that's at 543.

15                 She also underwent a procedure for which I will

16    mostly spell, a right L5-S1 lateral recess decompression,

17    foraminotomy using the METRx tubular technique.          That procedure

18    is described at 1950 and 1951 of the Administrative Transcript.

19    She also had removal of fatty tumors, also described as lipomas,

20    including in 2014.     That appears at 548.      She had bilateral

21    ankle surgery on May 13, 2018, that's at 1889 to 1890, performed

22    by Dr. Parker Gennett.

23                 Mentally, plaintiff suffers from depression and

24    bipolar disorder.     She has been referred to CPEP with anxiety

25    and was referred to the Broome County Mental Health Clinic.          She


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 9 of 19

                          HEATHER U. v. SOCIAL SECURITY                        6


 1    has several emergency room visits for back and neck issues,

 2    including on December 6, 2015, January 26, 2016, February 21,

 3    2016, July 14, 2016, July 15, 2016, and June 20, 2018.

 4                 Plaintiff's primary care provider is Dr. Darlene

 5    Denzien, who practices with Lourdes Center for Family Health.

 6    Plaintiff has seen Dr. Denzien since she was 18 years old.        She

 7    has also seen Dr. Varsha Kishore, also with Lourdes Center for

 8    Family Health on at least one occasion.         She has seen ANP Susan

 9    Wenzinger, a pain specialist, and Dr. Khalid Sethi, a

10    neurosurgeon, who performed the procedure that I described

11    earlier.

12                 Medications have been prescribed over time including,

13    but not limited to, Oxycodone, Hydrocodone, Seroquel, Lexapro,

14    Ventolin, Cymbalta, Flexeril, Toradol, Abilify, Lamictal,

15    Wellbutrin, Zoloft, Effexor, Prozac, Topamax, Depakote,

16    Fluoxetine, and an inhaler which she uses as needed for her

17    asthma.

18                 Plaintiff's activities of daily living and interests

19    include the ability to shower, groom, dress, prepare meals,

20    shop, care for her pets with the help of her mother, going

21    outside daily, doing laundry, doing light housework, watching

22    television, talking on the telephone, and visiting or hanging

23    out with friends.     Plaintiff has never smoked.

24                 This case has had a fairly significant procedural

25    history.    Apparently, there were prior applications by the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 10 of 19

                           HEATHER U. v. SOCIAL SECURITY                      7


 1     plaintiff for benefits under the Social Security Act in 2008,

 2     2012, and 2014.     On July 23, 2014, she applied for Title II and

 3     Title XVI benefits alleging a disability onset date of March 19,

 4     2007, and claiming disability, at page 206, based on DDD,

 5     depression, and macular degeneration.        A hearing was conducted

 6     on March 9, 2017, by Administrative Law Judge John P. Ramos.

 7     Judge Ramos issued an unfavorable decision on April 7, 2017.

 8     The Social Security Administration Appeals Council subsequently

 9     denied plaintiff's application for a review of that decision on

10     May 25, 2018.    An action was commenced in this court on June 28,

11     2018, it is civil action 18-CV-759, to challenge the adverse

12     determination.    That resulted in a remand on consent on

13     January 2, 2019.     On February 5, 2019, the Social Security

14     Administration Appeals Council vacated the earlier determination

15     and remanded the matter for further consideration.

16                  There were two basic points raised by the Appeals

17     Council, the first related to the physical components of the RFC

18     and centered upon the analysis of opinions of Dr. Denzien and a

19     consultative examiner, Dr. Figueroa.        The second related to

20     analysis of the mental condition and plaintiff's mental

21     condition.    The focus was upon the need to assess both the

22     nature and severity of any mental impairment.

23                  A subsequent hearing was conducted on July 25, 2019,

24     by ALJ Ramos.    The Administrative Law Judge issued a second

25     unfavorable opinion on August 19, 2019.        That is a final


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 11 of 19

                           HEATHER U. v. SOCIAL SECURITY                         8


 1     determination of the agency, and there would not appear to be

 2     any request for a review by the Appeals Council.          On October 28,

 3     2019, this action was commenced.

 4                 In his second decision, ALJ Ramos applied the

 5     familiar five-step sequential test for determining disability.

 6     At step one, he concluded that plaintiff had not engaged in

 7     substantial gainful activity since March 19, 2007.          He noted at

 8     the outset, I should say, that plaintiff's insured status

 9     appears to have expired on June 30, 2010.

10                 At step two, ALJ Ramos concluded that plaintiff

11     suffers from severe impairments that impose more than minimal

12     limitations on her ability to perform basic work functions,

13     including morbid obesity, degenerative joint disease of the left

14     knee, degenerative disc disease of the cervical spine, and

15     degenerative disc disease of the lumbosacral spine.             He went

16     through an analysis and concluded that there were no severe

17     mental impairments suffered by the plaintiff.

18                 The ALJ next concluded that plaintiff retains the

19     residual functional capacity to perform sedentary work, except

20     that she is limited to only occasional lifting or carrying up to

21     ten pounds.    In other words, she is not capable of frequently

22     lifting or carrying up to ten pounds and only occasionally

23     lifting or carrying of that weight.        The Administrative Law

24     Judge explained that limitation as being based upon an

25     inconsistency in the opinions of Dr. Figueroa.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 12 of 19

                           HEATHER U. v. SOCIAL SECURITY                 9


 1                 The Administrative Law Judge, at step four, concluded

 2     that plaintiff had no past relevant work and proceeded to step

 3     five.

 4                 At step five, he first noted that if plaintiff were

 5     capable of performing a full range of sedentary work, a finding

 6     of no disability would be compelled by the Medical-Vocational

 7     Guidelines set forth in the regulations and specifically Rule

 8     201.27.    With the aid of a vocational expert, the Administrative

 9     Law Judge concluded that plaintiff is capable of performing

10     available work in the national economy and identified three

11     representative positions, including as a button -- I can't read

12     my notes -- a button reclaimer, an election clerk, and a

13     surveillance system monitor.

14                 Oh, I did skip step three.       At step three, the

15     Administrative Law Judge concluded that plaintiff's conditions

16     do not meet or medically equal any of the listed presumptively

17     disabling conditions set forth in the Commissioner's

18     regulations.    He specifically considered listings 1.02 and 1.04.

19                 The Court's task in this case is to determine whether

20     the resulting determination was the product of correct legal

21     principles and is supported by substantial evidence.

22     Substantial evidence is defined as such relevant evidence as a

23     reasonable mind would accept as sufficient to support a

24     conclusion.

25                 In this case, plaintiff raises five basic


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 13 of 19

                           HEATHER U. v. SOCIAL SECURITY                        10


 1     contentions.    First, he -- she contends that the Administrative

 2     Law Judge improperly rejected the opinions of Dr. Denzien and

 3     Dr. Kishore and Nurse Practitioner Wenzinger, all of which

 4     opined that plaintiff would need to change positions and claims

 5     that the explanation given was not -- did not meet the

 6     overwhelmingly compelling reasons standard.         Secondly, she

 7     challenges the failure to give controlling weight to the

 8     opinions of Dr. Denzien who is, by all accounts, a treating

 9     source.    Thirdly, plaintiff contends that the ALJ failed to

10     properly assess opinions in the record concerning how often

11     plaintiff would be off task and absent from work without excuse.

12     And fourth, the plaintiff challenges any failure to include any

13     limitations in the RFC related to her mental condition.         And

14     fifth, as kind of a derivative argument, she challenges the step

15     five determination as being based on a flawed hypothetical based

16     on an erroneous residual functional capacity finding.

17                 Addressing first the sit/stand option argument, there

18     are several medical opinions in the record that speak to that.

19     There is one from MSN Susan Wenzinger dated June 19, 2019.          It

20     appears at 1983 to 1984.      It indicates that in her best

21     estimate, plaintiff would need to change positions approximately

22     every 15 to 30 minutes.      That doctor -- MSN Wenzinger, of

23     course, is not an acceptable medical source under the

24     regulations, but nonetheless, her opinion is entitled to

25     consideration.


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 14 of 19

                           HEATHER U. v. SOCIAL SECURITY                      11


 1                 Dr. Darlene Denzien has issued several opinions, all

 2     of which appear to bear the date February 3, 2017, and indicate

 3     that plaintiff would need to change positions every 15 minutes.

 4     Those appear at 1898, 567, and 818 of the Administrative

 5     Transcript.

 6                 The last opinion that speaks to that is from

 7     Dr. Varsha Kishore.     It appears at 895 -- 894 through 896, and

 8     it appears to endorse the opinion of Dr. Denzien.          Dr. Kishore's

 9     opinion was rejected by the Administrative Law Judge because it

10     appeared that he or she saw the plaintiff only on one occasion.

11     That's at 1128.

12                 More concerning is the fact that Dr. Denzien's

13     opinion is rejected at page 1128 and 1129.         There's explanation

14     as to why other parts of the opinion of Dr. Denzien are

15     rejected, but no explanation as to why the sit/stand option

16     portion is rejected.

17                 The -- MSN Wenzinger's opinion is rejected at 1127

18     and 1128.    Again, no explanation as to why.

19                 The -- precisely why those were rejected, I suppose

20     it could be argued that the rejection comes in the catch-all

21     portion of the opinions that appear at page 1159.          Furthermore,

22     the disabling portion of the opinion by Dr. Denzien and Dr.

23     Kishore is inconsistent with the claimant's reported activities,

24     which include being able to perform many of her activities of

25     daily living and care for a mentally disabled child.            It's


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 15 of 19

                           HEATHER U. v. SOCIAL SECURITY                     12


 1     difficult for -- to imagine why the ability to -- the need to

 2     change positions every 15 or 30 minutes would be -- would be

 3     undermined by activities of daily living that were described

 4     earlier.

 5                 In any event, this -- this case, of course, falls

 6     under the former regulations that were amended in March of 2017

 7     under 20 C.F.R. Section 404.1527 and Section 416.927.           Dr.

 8     Denzien's opinions were entitled to controlling weight if

 9     supported by substantial evidence and the Administrative Law

10     Judge, in rejecting those opinions, was duty bound to explain

11     the rejection, explain the weight given, and address the

12     so-called Burgess factors.

13                 In any event, I agree with plaintiff's counsel that

14     what -- what really is at issue here is the rejection of

15     uncontroverted medical opinions.       The only other medical

16     opinion, of course, that speaks to the plaintiff's physical

17     abilities is that of Dr. Rita Figueroa, that appears at 548 to

18     552 of the Administrative Transcript, and doesn't speak to the

19     need to sit or stand in either -- either way.         But

20     significantly, it does indicate significant limitations related

21     to plaintiff's back, including marked limitations for activities

22     requiring bending, lifting, carrying, and standing due to the

23     bulging in her back, so the -- and moderate limitations for

24     sitting, so it's hard for me to conclude that that is a contrary

25     medical opinion since it was silent on the issue.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 16 of 19

                           HEATHER U. v. SOCIAL SECURITY                       13


 1                 So the issue really is, again, what is required in

 2     order to overcome, in a lay opinion, uncontroverted medical

 3     opinions.    I appreciate that the Commissioner has asked that the

 4     Court determine that the overwhelmingly compelling standard has

 5     been abrogated and, if not, it should be.         That's a matter for

 6     the Second Circuit Court of Appeals and if were I sitting on

 7     that court, I would have a great deal of fun winding my way

 8     through how that standard evolved.

 9                 The fact remains, however, that as recently as a year

10     ago tomorrow, in Riccobono v. Saul, 796 F. App’x 49, on March 4,

11     2020, the Second Circuit reiterated the standard.          In that case,

12     the ALJ had discounted medical opinions and substituted her own

13     judgment to interpret the raw medical data and the Court noted,

14     quote, as we previously have held, a circumstantial critique by

15     non-physicians, however thorough or responsible, must be

16     overwhelmingly compelling in order to overcome a medical

17     opinion, citing Wagner v. Secretary of Health and Human

18     Services, 906 F.2d 856862, Second Circuit, 1990.

19                 In this case, there were literally no reasons cited.

20     I have, in many cases, as I think both counsel in this case

21     know, found that the overwhelmingly compelling standard has been

22     met.   I can't in this case because there is literally no

23     explanation given as to why the sit/stand opinions of Wenzinger,

24     Denzien, and Kishore have been rejected.        Without that, I cannot

25     conclude that the -- nor can the ALJ conclude that treatment


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 17 of 19

                           HEATHER U. v. SOCIAL SECURITY                       14


 1     notes justify the decision to discount uncontradicted opinions,

 2     Gavazzi v. Berryhill, 687 F. App’x 98 from April 19, 2017.

 3                 So the Administrative Law Judge, in rejecting Dr.

 4     Denzien's opinion and Nurse Practitioner Wenzinger's opinion,

 5     focused on certain things in general, mostly -- many of which

 6     related to the mental aspect of the opinion and focused on

 7     medication, side effects, no testing regarding concentration and

 8     attention, the speculative nature of the off task and absence

 9     portion of the opinions, the need to rest can be accommodated by

10     normal breaks, and activities of daily living.         I don't find

11     that any of those explanations comes close to meeting the

12     overwhelmingly compelling standard in this case, so I find

13     error.   The question is:     Is the error harmless.      And the answer

14     is, it depends on the extent of the erosion of the job base.

15     Based on the need to alternate sitting and standing, it depends.

16                 Social Security Ruling 96-9p addresses this issue and

17     states, the extent of the erosion will depend on the facts in

18     the case record, such as the frequency of the need to alternate

19     sitting and standing and the length of time needed to stand.

20     The RFC assessment must be specific as to the frequency of the

21     individual's need to alternate sitting and standing.            It may be

22     especially useful in these situations to consult a vocational

23     resource in order to determine whether the individual is able to

24     make an adjustment to other work.

25                 And that thought is echoed in Social Security Ruling


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 18 of 19

                           HEATHER U. v. SOCIAL SECURITY                        15


 1     83-12, which states -- addressing, again, the need to alternate

 2     sitting and standing, in cases of unusual limitation of ability

 3     to sit or stand, a VS should be consulted to clarify the

 4     implications for the occupational base.

 5                  So in conclusion, I don't find that correct legal

 6     principles were applied and that the -- that the determination

 7     of the Commissioner in this case is supported by substantial

 8     evidence.    I'm not going to address the remaining issues in the

 9     case, and specifically whether the requirements of the treating

10     source rule and Estrella have been met with the rejection of Dr.

11     Denzien's opinions because I find error in rejecting the

12     unanimous opinions of medical sources without overwhelmingly

13     compelling rationale stated by the Administrative Law Judge, so

14     I will grant judgment on the pleadings to the plaintiff.

15     Despite the lengthy history of this case, I don't find a basis

16     to direct a finding of disability and remand for calculation of

17     benefits.    I think the case should be remanded for further

18     consideration consistent with this opinion.

19                  Thank you both for excellent presentations.        Please

20     stay safe.

21                  MR. GORTON:    Thank you, your Honor.

22                  MR. HENRY:    Thank you, your Honor.

23                  (Time noted:   11:51 a.m.)

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-01320-DEP Document 21 Filed 03/10/21 Page 19 of 19

                                                                         16


 1

 2

 3

 4                        CERTIFICATE OF OFFICIAL REPORTER

 5

 6

 7                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, ACR, RCR,

 8     Official U.S. Court Reporter, in and for the United States

 9     District Court for the Northern District of New York, DO HEREBY

10     CERTIFY that pursuant to Section 753, Title 28, United States

11     Code, that the foregoing is a true and correct transcript of the

12     stenographically reported proceedings held in the above-entitled

13     matter and that the transcript page format is in conformance

14     with the regulations of the Judicial Conference of the United

15     States.

16

17                     Dated this 8th day of March, 2021.

18

19                      s/ Hannah F. Cavanaugh______________________

20                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, ACR, RCR

21                      Official U.S. Court Reporter

22

23

24

25
